J-S47006-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ZACHARY ZANE MOORE                         :
                                               :
                       Appellant               :   No. 1278 WDA 2017

             Appeal from the Judgment of Sentence May 25, 2017
    In the Court of Common Pleas of Blair County Criminal Division at No(s):
                          CP-07-CR-0000807-2016


BEFORE:      OLSON, J., McLAUGHLIN, J., and STRASSBURGER*, J.

MEMORANDUM BY OLSON, J.:                             FILED OCTOBER 19, 2018

       Appellant, Zachary Zane Moore, appeals from the judgment of sentence

entered on May 25, 2017, as made final by the order memorializing the

withdrawal of Appellant’s post-sentence motion on August 25, 2017.         We

affirm.

       The Commonwealth charged Appellant with drug delivery resulting in

death, possession of a controlled substance with the intent to deliver (PWID),

criminal use of a communication facility, and possession of a controlled

substance.1     See Commonwealth’s Amended Information, 1/27/17, at 1-2.

On February 6, 2017, Appellant proceeded to a jury trial on the charges.

       During trial, the Commonwealth presented the testimony of Desirea

Champeno. Ms. Champeno testified that, in December 2015, she was dating
____________________________________________


118 Pa.C.S.A. § 2506(a), 35 P.S. § 780-113(a)(30), 18 Pa.C.S.A. § 7512(a),
and 35 P.S. § 780-113(a)(16), respectively.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S47006-18



Jason Weyandt; Mr. Weyandt is the father of the decedent, Jacob Wills

(hereinafter “the Decedent”). Ms. Champeno testified that, on the night of

December 14, 2015, the Decedent had an argument with his girlfriend; the

Decedent asked Ms. Champeno to pick him up in her car and let him sleep

over her house for the night. N.T. Trial, 2/6/17, at 93-94. Ms. Champeno

acceded and picked the Decedent up in her vehicle around midnight. Id.

      Ms. Champeno testified that, when the Decedent got into her vehicle,

she could tell that the Decedent “was on some type of substance” and that he

was “high.” Id. at 96. The Decedent asked Ms. Champeno to let him use her

cell phone.   Ms. Champeno gave him her phone and listened as he called

Appellant. Id. at 97. At the time, Ms. Champeno knew the Decedent “had a

problem with heroin” and knew he was calling Appellant “to get more heroin.”

Id. at 75 and 98. Moreover, at trial, the Commonwealth presented a text

from Appellant’s phone to Ms. Champeno’s phone. The text declared: “you

need bun 75?” Id. at 98. Ms. Champeno testified that this text meant that

Appellant was willing to sell the Decedent “a bundle of heroin for . . . $75.”

Id. at 99.

      Ms. Champeno testified that she watched the Decedent organize the

money in her car. The Decedent, however, started losing consciousness and,

at this point, Appellant telephoned. Ms. Champeno testified that she answered

the phone and spoke to Appellant. She testified:

        [Appellant] wanted to talk to [the Decedent] but I said I can’t
        get him up and he was scaring me and I said he’s nodding
        out, which means he’s, you know, losing consciousness and

                                     -2-
J-S47006-18


        [Appellant] said – he asked where I was. I told him at the
        gas pumps at Sheetz and he said hold on, I’ll be right there.

Id. at 102.

      As Ms. Champeno testified, Appellant arrived shortly thereafter and

helped her with “making sure [the Decedent] was all right and breathing and

stuff.” Id. at 103. She testified:

        [Appellant] took – I didn’t know [the Decedent] when he was
        passed out he had the money in between his legs on his lap
        and [Appellant] took the money out of his lap and then took
        a little scale on the dash of the truck and started weighing
        out the heroin right there on the dash of the truck.

                                     ...

        So then he asked me for something to put it in. . . . I had
        some sandwich bags because it was a work truck, you know,
        behind the seat so I got him a sandwich bag to put it in and
        then he stuck it in the sandwich bag and I believe he laid it
        on [the Decedent’s] lap.

Id. at 103-104. Ms. Champeno then placed the heroin inside of her purse.

Id. at 104.

      After the transaction, Ms. Champeno drove the Decedent to her house

and helped the Decedent walk inside; the Decedent woke up, spoke with Ms.

Champeno, and began to “sober up.” Id. at 116. At approximately 1:23 a.m.,

the Decedent called Ms. Champeno and asked that she give him the heroin

that he purchased from Appellant. Id. at 116 and 118. Ms. Champeno gave

him the heroin from her purse. Id. at 117.




                                     -3-
J-S47006-18



       Ms. Champeno testified that she checked on the Decedent throughout

the night and early morning and, at all times, the Decedent was speaking to

his girlfriend on his cell phone. Id. at 118-119. As Ms. Champeno testified:

         between 9:00 and 9:30 [on the morning of December 15,
         2015, the Decedent came] in and woke me up . . . and he
         told me he just did the whole bag, like everything he had
         gotten off [Appellant]. . . . He’s like yeah, he did all of it at
         once, you know, and I was like, you know, why would you do
         that and he was worried.

Id. at 119.

       Ms. Champeno testified that she told the Decedent to sit down, so that

she could “go to the bathroom and get ready because [she] was going to take

him in” to group therapy. Id. at 120-121. However, when she got out of the

bathroom, she noticed that the Decedent was not breathing. Id. at 121-122.

She called 911 and emergency responders attempted to resuscitate the

Decedent. Id. at 122-123. They could not do so and the Decedent was later

pronounced dead at the hospital. Id. at 209. A later autopsy revealed that

the Decedent’s death was caused by “a drug overdose from heroin.” Id. at

211.

       The jury found Appellant guilty of PWID, possession of a controlled

substance, and criminal use of a communication facility; however, the jury

found Appellant not guilty of drug delivery resulting in death.        N.T. Trial,

2/8/17, at 59. On May 25, 2017, the trial court sentenced Appellant to serve

a term of 48 to 96 months in prison for the PWID conviction and to serve a

consecutive term of 24 to 48 months in prison for the criminal use of a


                                       -4-
J-S47006-18



communication facility conviction, for an aggregate term of six to 12 years in

prison. N.T. Sentencing, 5/25/17, at 25; Sentencing Order, 5/25/17, at 2-3.

Both terms of imprisonment exceed the aggravated range of the sentencing

guidelines. N.T. Sentencing, 5/25/17, at 25; Sentencing Order, 5/25/17, at

1.

      On June 2, 2017, Appellant filed a timely post-sentence motion, where

he claimed that “[t]he total sentence of [six] to 12 years is excessive and

disproportionate to [Appellant’s] two crimes, which were part of one criminal

episode; and therefore the sentence is unreasonable.” Appellant’s Motion to

Reconsider Sentence, 6/2/17, at 1. Appellant requested that the trial court

vacate his sentence and “resentence him in compliance with Pennsylvania

sentencing norms.” Id. at 2 (some internal capitalization omitted). The trial

court denied this motion on June 6, 2017, without holding a hearing. Trial

Court Order, 6/6/17, at 1.

      Further,   on   Monday,   June    5,   2017,   Appellant   filed   a   timely

“Supplemental Post-Sentence Motion to Reconsider Sentence” (hereinafter

“Supplemental Post-Sentence Motion”), where he claimed that the trial court

sentenced him under the mistaken belief that his prior record score was higher

than it really was. Appellant’s Supplemental Post-Sentence Motion, 6/5/17,

at 1-2. In response, the trial court issued a rule upon the Commonwealth to

show cause as to why Appellant was not entitled to relief on his Supplemental

Post-Sentence Motion. Trial Court Order, 6/12/17, at 1. However, prior to

the hearing on the matter, Appellant withdrew his Supplemental Post-

                                       -5-
J-S47006-18



Sentence Motion.    The trial court’s subsequent order, which memorialized

Appellant’s withdrawal, declared:

        The issue is that the prior record score, which the [trial] court
        relied upon in the sentencing guidelines, as prepared by the
        Commonwealth, was in fact correct; and upon confirmation
        of that, [Appellant] withdraws with prejudice his
        [Supplemental Post-Sentence Motion].

Trial Court Order, 8/25/17, at 1 (some internal capitalization omitted).

      Appellant filed a timely notice of appeal from the trial court’s order that

memorialized the withdrawal of his Supplemental Post-Sentence Motion. See

Pa.R.Crim.P. 720(A)(2)(c) (“If the defendant files a timely post-sentence

motion, the notice of appeal shall be filed . . . within 30 days of the entry of

the order memorializing the withdrawal in cases in which the defendant

withdraws the motion”). Appellant raises two claims on appeal:

        [1.] Whether the evidence at trial was insufficient to prove
        that [Appellant] possessed a controlled substance when no
        controlled substance could be seen on the surveillance video?

        [2.] Whether the [trial] court abused its discretion in
        sentencing when the sentence exceeded the aggravated
        range of the sentencing guidelines?

Appellant’s Brief at 5 (some internal capitalization omitted).

      Appellant first claims that the evidence was insufficient to support his

PWID conviction.    We review Appellant’s sufficiency of the evidence claim

under the following standard:

        The standard we apply in reviewing the sufficiency of the
        evidence is whether viewing all the evidence admitted at trial
        in the light most favorable to the verdict winner, there is
        sufficient evidence to enable the fact-finder to find every

                                      -6-
J-S47006-18


        element of the crime beyond a reasonable doubt. In applying
        the above test, we may not weigh the evidence and substitute
        our judgment for [that of] the fact-finder. In addition, we
        note that the facts and circumstances established by the
        Commonwealth need not preclude every possibility of
        innocence. Any doubts regarding a defendant’s guilt may be
        resolved by the fact-finder unless the evidence is so weak
        and inconclusive that as a matter of law no probability of fact
        may be drawn from the combined circumstances. The
        Commonwealth may sustain its burden of proving every
        element of the crime beyond a reasonable doubt by means
        of wholly circumstantial evidence. Moreover, in applying the
        above test, the entire record must be evaluated and all
        evidence actually received must be considered. Finally, the
        trier of fact while passing upon the credibility of witnesses
        and the weight of the evidence produced, is free to believe
        all, part or none of the evidence.

Commonwealth v. Brown, 23 A.3d 544, 559-560 (Pa. Super. 2011) (en

banc), quoting Commonwealth v. Hutchinson, 947 A.2d 800, 805-806 (Pa.

Super. 2008).

      According to Appellant, the evidence was insufficient to support his

PWID conviction because “it cannot be seen in the [Sheetz surveillance] video

that he ever possessed the drugs in question.”         Appellant’s Brief at 11.

Although Appellant acknowledges that Ms. Champeno testified that he sold

the Decedent heroin, Appellant claims that Ms. Champeno’s “testimony alone

is not sufficient as she is not a credible witness.” Id.

      Obviously, this claim fails because Ms. Champeno testified that

Appellant sold the Decedent heroin and, in this appeal, we must view Ms.

Champeno’s testimony in the light most favorable to the Commonwealth.

Therefore, since Ms. Champeno testified that Appellant sold the Decedent


                                      -7-
J-S47006-18


heroin on the night in question, the evidence is sufficient to support

Appellant’s PWID conviction.

      Second, Appellant claims that the trial court abused its discretion at

sentencing. Appellant’s Brief at 12. This claim also fails.

      “[S]entencing is a matter vested in the sound discretion of the

sentencing judge, whose judgment will not be disturbed absent an abuse of

discretion.” Commonwealth v. Ritchey, 779 A.2d 1183, 1185 (Pa. Super.

2001). Moreover, pursuant to statute, Appellant does not have an automatic

right to appeal the discretionary aspects of his sentence. See 42 Pa.C.S.A.

§ 9781(b).    Instead, Appellant must petition this Court for permission to

appeal the discretionary aspects of his sentence. Id.

      As this Court explained:

        [t]o reach the merits of a discretionary sentencing issue, we
        conduct a four-part analysis to determine: (1) whether
        appellant has filed a timely notice of appeal, Pa.R.A.P. 902,
        903; (2) whether the issue was properly preserved at
        sentencing or in a motion to reconsider and modify sentence,
        Pa.R.Crim.P. 720; (3) whether appellant’s brief has a fatal
        defect, Pa.R.A.P. 2119(f); and (4) whether there is a
        substantial question that the sentence appealed from is not
        appropriate under the Sentencing Code, [42 Pa.C.S.A.]
        § 9781(b).

Commonwealth v. Cook, 941 A.2d 7, 11 (Pa. Super. 2007).

      As our Supreme Court has held, the determination of whether a

substantial question exists must be done prior to – and be divorced from –

the determination of the potential merits of an issue. Commonwealth v.

Tuladziecki, 522 A.2d 17, 19 (Pa. 1987). If it were otherwise, a challenger


                                     -8-
J-S47006-18



would “in effect obtain[] an appeal as of right from the discretionary aspects

of a sentence” – a result that would violate statutory law. Id.

       Within Appellant’s Rule 2119(f) statement, Appellant claims that the

trial court abused its discretion by:    1) “imposing a sentence above the

aggravated range of the guidelines consecutively to all other sentences

without stating adequate reasons on the record and without acknowledging

the court was aware of the guidelines;” 2) “failing to consider necessary

sentencing factors, including mitigating factors;” and, 3) imposing a sentence

that, overall, “was excessive.” Appellant’s Brief at 10. However, Appellant

did not raise the first two claims in his post-sentence motion. See Appellant’s

Motion to Reconsider Sentence, 6/2/17, at 1 (“[t]he total sentence of [six] to

12 years is excessive and disproportionate to [Appellant’s] two crimes, which

were   part of one      criminal   episode; and   therefore the   sentence   is

unreasonable”). Hence, Appellant’s first two numbered claims are waived, as

Appellant failed to include the claims in his post-sentence motion.       See

Commonwealth v. Griffin, 65 A.3d 932, 935-936 (Pa. Super. 2013) (“issues

challenging the discretionary aspects of a sentence must be raised in a post-

sentence motion or by presenting the claim to the trial court during the

sentencing proceedings. Absent such efforts, an objection to a discretionary

aspect of a sentence is waived”) (internal quotations, citations, emphasis, and

corrections omitted).




                                      -9-
J-S47006-18


      Appellant’s final challenge to the discretionary aspects of his sentence –

that the trial court erred when it imposed a sentence that, overall, was

excessive – is waived because Appellant did not include any such claim in the

argument section of his brief.         See Appellant’s Brief at 13-14; see

Commonwealth v. Leatherby, 116 A.3d 73, 83 (Pa. Super. 2015) (holding

that, where the appellant “fails to expand upon [a] claim in the argument

section of his brief ... the claim is waived”). Moreover, even if the claim were

not waived, the claim does not raise a substantial question that Appellant’s

sentence is inappropriate under the Sentencing Code.

      Generally, for an appellant to raise a substantial question that his

sentence is inappropriate under the Sentencing Code, the appellant must

“advance a colorable argument that the trial judge’s actions were:            (1)

inconsistent with a specific provision of the Sentencing Code; or (2) contrary

to   the   fundamental    norms   which   underlie   the   sentencing   process.”

Commonwealth v. McKiel, 629 A.2d 1012, 1013 (Pa. Super. 1993);

Commonwealth v. Goggins, 748 A.2d 721, 726 (Pa. Super. 2000) (en

banc), appeal denied, 759 A.2d 920 (Pa. 2000).

      As this Court has held:

           the imposition of consecutive rather than concurrent
           sentences lies within the sound discretion of the sentencing
           court. Long standing precedent of this Court recognizes that
           42 Pa.C.S.A. § 9721 affords the sentencing court discretion
           to impose its sentence concurrently or consecutively to other
           sentences being imposed at the same time or to sentences
           already imposed.       A challenge to the imposition of
           consecutive rather than concurrent sentences does not

                                      - 10 -
J-S47006-18


        present a substantial question regarding the discretionary
        aspects of sentence. We see no reason why a defendant
        should be afforded a volume discount for his crimes by having
        all sentences run concurrently.

        However, we have recognized that a sentence can be so
        manifestly excessive in extreme circumstances that it may
        create a substantial question. When determining whether a
        substantial question has been raised, we have focused upon
        whether the decision to sentence consecutively raises the
        aggregate sentence to, what appears upon its face to be, an
        excessive level in light of the criminal conduct in this case.

Commonwealth v. Zirkle, 107 A.3d 127, 133-134 (Pa. Super. 2014)

(internal   quotations,   citations,   and      corrections   omitted);   see   also

Commonwealth v. Radecki, 180 A.3d 441, 468-469 (Pa. Super. 2018)

(“[w]e consistently have recognized that excessiveness claims premised on

imposition of consecutive sentences do not raise a substantial question for our

review”).

      In this case, Appellant’s aggregate sentence of six to 12 years’

imprisonment does not “appear[ on] its face to be[] an excessive level in light

of the criminal conduct in this case.” Id. Therefore, Appellant has not raised

a substantial question and we may not reach the merits of Appellant’s

sentencing claim on appeal.

      Judgment of sentence affirmed. Jurisdiction relinquished.

      Judge McLaughlin joins.

      Judge Strassburger files a Concurring Memorandum.




                                       - 11 -
J-S47006-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/19/2018




                          - 12 -